[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Weber, Slip Opinion No. 2019-Ohio-4225.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2019-OHIO-4225
              THE STATE OF OHIO, APPELLEE, v. WEBER, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Weber, Slip Opinion No. 2019-Ohio-4225.]
Certification of conflict dismissed as having been improvidently certified.
   (No. 2018-1670―Submitted October 2, 2019―Decided October 21, 2019.)
               CERTIFIED by the Court of Appeals for Fairfield County,
                             No. 17-CA-36, 2018-Ohio-3174.
                                    _________________
        {¶ 1} The certification of conflict is dismissed, sua sponte, as having been
improvidently certified.
        O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and KLATT, JJ., concur.
        WILLIAM J. KLATT, J., of the Tenth District Court of Appeals, sitting for
STEWART, J.
                                    _________________
        Thomas R. Elwing, for appellant.
SUPREME COURT OF OHIO




 _________________




          2